Approval of the Minutes
The Minutes of the last session have been distributed.
Are there any comments?
Madam President, I should like to thank the services for the third attempt at minuting accurately what I have been saying day after day in this Chamber about the lack of a danger to health from using nickel in the new Euro coins. I am sorry that I have to keep bringing this up, but I just cannot understand why it is that the European Commission is so intent on imposing on Europe a proprietary metal made by a Finnish company, known as Outokumpu. I cannot understand why they are going to have a monopoly of supply. I certainly hope that in the next few weeks we can sort this thing out.
Madame President, during the vote on Amendment No 4 relating to the budget - page 11 of the Minutes - Mr Samland spoke to raise an extremely important clarification and to say that the amendment certainly did not have the aim of questioning or contesting the legitimacy of the pension fund. I think I recall, moreover, that I told him this was a very important clarification which we noted. I would like that recorded in the Minutes.
Madam President, I do not rise to make remarks with regard to Labour gags - although some of us think they have been a bit of a joke this week -
(Mixed reactions ) but with regard to the point raised by Mr Hallam. I seek some clarification. I am a little confused as to whether Mr Hallam has caught the Commission nickel-less, or whether they have got their nickels in a twist? I would appreciate some clarification.
Madam President, I should like to draw attention to one point. It is absolute nonsense that groups should allocate speaking time. We are here until 1 p.m., yet when we indicate that we want to speak, we are suddenly told there is no more speaking time, even though we are stopping before 11 a.m.! Officially, we are here until 1 p.m., and it is scandalous that group leaders simply allocate the time and then allow no more contributions to the debate. I must ask for a debate on this, because this is foolishness at our taxpayers' expense.
We are still on the Minutes. I ask for that to be checked. I believe that on the Breyer Report an application was not announced, and as a result two amendments which should have been called were not heard. I should like that checked again.
(The Minutes were approved)
Madam President, regarding the Minutes, it is the point I raised yesterday which was also raised by Mrs Ewing and Mr Tomlinson about the demonstration. Like Mr Habsburg, I believe in saving taxpayers' money so the staff employed here are not organizing demonstrations in Parliament's time against the reputation of honorable Members.
Has there been any follow-up on what measures the presidency is going to take to ensure that there will be no recurrences of this? Has any disciplinary action against the offending people been considered?
Madame President, I can reply very quickly to Mr McMahon. I obviously enquired about the nature of the demonstration since it had occurred during my Presidency. First of all, there were very few demonstrators, only about ten. The demonstration was definitely not organized by the staff committee which was at pains to point out that it was not at all in agreement. In other words it was a small, impromptu demonstration. That is the information I wish to give you.
We are not debating any matter at the moment. Statements on standing orders only, please.
Madam President, we are not having a debate on it, but it is somewhat disingenuous of the staff committee to say that they were not organizing it when they had put posters all around the building convening it. They actually put a letter in every Member's letterbox about it. It was a personal attack on the Secretary-General of the Parliament, on the decision of the Bureau in drafting the draft estimates of the Parliament, and on the Budget Committee for having adopted a report that carries my name. It was highly personal in what it said concerning myself as the rapporteur of that committee.
If you are going to accept that the staff committee had no part in it, then I think they have to explain why they put posters around the building. I think there is a further problem that the Bureau has to examine. As the last staff committee elections were inquorate, we presumably do not have a staff committee and I think the Bureau needs to examine why there are members of staff on sabbatical leave when there is no quorate staff committee.
Madam President, I would like to pick up on the points made by my colleague, Mr McMahon. While I did not agree with yesterday's demonstration, I cannot and will not accept that disciplinary action should be taken against trade unionists. I have been a trade unionist all my life. They are allowed to organize and demonstrate. We should not be taking any action against them.
Ladies and gentlemen, something has already been said about that. The matter will be discussed again.
Madam President, as the rapporteur for last year's report on human rights, I would like to ask Mr Tomlinson to look at that report again, and to read the chapter on the rights of unions and union representatives. The European parliament has pointed out that members of unions, employees, naturally have the right to demonstrate and to state their opinions...
(The President cut off the speaker)
Mrs Roth, that debate is not on today's Agenda. We can only discuss the issue if it is part of the Agenda!
Madame President, I wish to speak on page 2 of the Minutes, and, in particular about Mr McMahon's remarks. And since there are in this Chamber Members who have things to say on questions...
The Minutes have already been approved.
May I say that in fact two speeches have just been made in the Chamber...
Mr Fabre-Aubrespy, I am sorry. There must be no more debate. The Minutes have already been approved.
Votes
Madam President, Mrs Palacio Vallelersundi has presented an excellent report on raising awareness of Community law, and I should like to say here that this programme deserves to bear the name of Robert Schuman, for he formed our Community into an essentially constitutional one. Today we are extending this Community eastwards, busying ourselves with agriculture and neglecting this expansion of the concept of a constitutional state.
I would ask that we put real effort into more intensive training of the legal services, courts and administrations of the associated states. I was told by the Minister of Justice in Prague that they have called upon the ENA for this purpose. I have a high regard for the ENA, but doubt that it is the ENA's job to raise awareness of Community law. For this we must do more to call upon the European Court of Justice, the European institutions, for action.
- Daskalaki report (A4-289/97)
With respect to the vote on the Daskalaki report, most of the UK Labour Members while supporting the thrust of this report, have reservations about paragraph 12. We have abstained on this paragraph as we believe that it is crucial that VAT remains at 0 % on newspapers and periodicals.
The written word and its liberal availability to all, without censorship or restriction, is an important principle of democracies. We should avoid anything that might restrict this availability.
This is not a question for the EU. These are purely national affairs which should be handled by nation states. The EU is not and is not going to become a state.
The report on the future of the European press was begun out of a concern that the printed word is under pressure from electrical media and developing information technology. Actually, the press itself exploits new technology in many ways.
The rapid change in the working environment is essentially a challenge regarding training, which can be met by recourse to EU training and media programmes. Journalists belong to key groups in the information society, who need to be supported nationally and by the EU, in their further training to meet the demands of the international communications environment.
Journalists and editors do creative work, which must be the constant concern of all when pondering intellectual and ethical copyright protection, because a journalist's work is used many times over in the news. This fact also underlines the personal responsibility of the journalist for the content and quality of his or her work.
Recent events concerning the guarding of privacy of public persons have given weight to our own internal debate. In talks it is worth considering the need for international rules of the game in the form of Council debate at European level on the printed word.
Journalists and particularly the local press, which is very close to the people, have a crucial role in the construction of a citizens' Europe. EU reporting should be made as clear and comprehensible to the people as possible if the current gulf that exists between the institutions and the people is to be bridged. For this there needs to be thorough training in the areas of EU policy, languages and culture.
How then should the press be helped - if they should at all - with electronic data transmissions? Firstly, in communications we're going to need both the printed word and electronic media to complement each other as forms of communication. The traditional work of the press is a defense of democracy; freedom and human rights have not disappeared, but there is a growing need to protect them. This work is being threatened by a concentration of the communications field, of which there are recent examples in every member state, for example, in Finland and Sweden. As an extreme case one might cite Italy, where one the country's political leader had in his possession important electronic media.
To keep a balance, the printed word - the book, the newspaper and other reading matter - now requires support to raise people's awareness. People must become critical readers and engaged citizens when they are still in their childhood. For example, in Finland the "Newspapers in the Classroom' campaign is producing good results.
The press has to struggle against massive costs and many new forms of new technological support mainly serve electronic communications. Harmonization among Member States should result in lower costs, such as in transport and VAT. We must preserve access to distribution systems for all. You know, the preservation of pluralism and the prevention of the start of communications monopolies must be the European communications society model. At the same time it is the guarantee of freedom of speech.
I would like to thank the rapporteur for a thorough report in an important area. However, I consider that the recommendation of the report on the harmonization of VAT provisions for newspapers and magazines with aim of achieving the lowest possible level of VAT (paragraph 12) and the recommendation on the monitoring of the distribution system (paragraph 13) cannot be considered to be justified.
I have difficulty in seeing any reason why we should harmonize VAT provisions for newspapers and magazines in the EU. Newspapers are not in competition with one another across the Member States' borders to anything other than a very limited extent at the moment. Nor do I see any reason why the Commission should be involved in monitoring distribution systems for the printed press in the Member States. The Member States are best able to do this themselves.
For this reason I have voted against paragraphs Z, 12 and 13 in the report.
Market organization in beef and veal
The next item is the report (A4-0302/97) by Mrs Anttila, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal (COM(97)0161 - C4-0212/97-97/0122(CNS)).
Madam President, ladies and gentlemen, the EU pays an export refund of about ECU 300 million a year for the transportation of live cattle. The payment of the refund is based, for example, on the fact that exportation reduces beef intervention costs and the overproduction of beef, and fulfills the demand on the part of abattoirs in third world countries, which animals raised elsewhere would do if the EU were to put an end to exports. The animals are exported live, because in Egypt, Lebanon and Syria they do not have the necessary refrigeration facilities.
Although this export trade has been going on for many years, animal welfare has only been a focus of attention since 1994. Cruel handling of live animals, as was the case, for example, with the loading of animals on board ship in Marseilles, when countless animals were maltreated, only came out when TV documentaries were shown in various Member States. I saw one film myself in Finland, though I could not watch parts of it, because of the cruelty and barbarity it portrayed. The films caused a public outcry and, as a result, better methods are applied in ports. Better care is taken now of livestock during loading on board ship.
There is still the problem of how the treatment of livestock can be monitored during transportation and during unloading in ports in third world countries. The Commission has proposed the situation be corrected, so that one condition of the export subsidy would be that animal protection regulations be observed in the transportation of animals.
In my report I have tried to construct a comprehensive and workable scheme, whereby the observation of animal protection regulations can actually be monitored. The bearer of the transport permit, which is the company and driver, will be responsible for the transportation of animals to be undertaken by only skilled and knowledgeable persons. The responsibility thus lies with the transport company and driver. Penalties will reflect the legislation obtaining in Member States' legislation.
Responsibility for the early monitoring of loading and proper transportation is prescribed in a directive on the obligation of member countries. The animals and vehicles must be inspected on departure, and sample inspections will also be done during transportation, if need be. So that sample inspections may be possible, the route and timetable of the journey must be submitted beforehand to the relevant authorities in those Member States through which transportation is to take place. A vet must check the animals at the destination and issue an official certificate vouching for the good condition of the animals, which will be an unconditional requirement for the payment of the export refund. The monitoring arrangement must be thorough, and the checks must be clear and open, so that people may consider them reliable. The export refund must be reduced or entirely withdrawn if any regulations are broken during transportation.
The most difficult thing is to check what happens to livestock when it arrives outside the EU at ports in the third world. EU regulations do not stretch that far. The responsibility of the transportation company and the driver ends when the animals have arrived at the destination, and the driver cannot be held responsible for mistakes made at the port of destination outside the EU area.
I suggest that the EU negotiate and agree with third world countries that the standards that pertain to the transportation of animals and the regulations on animal protection be observed beyond the EU region also, when it is the case that animals are arriving from within the EU. Monitoring costs from ECU 2-10 per animal, which would be about ECU 5 million a year on our current transport bill. I furthermore suggest, through the Group of the European Liberal, Democratic and Reformist Party, that companies concerned with transportation should meet the costs of the checks. I recommend that the cost of the checks be taken out of the export refund, which at the moment is ECU 600 per animal. It is the fault of transport companies that there is a need for the checks and so it is only fair that they should bear the costs accordingly. The Commission's resources are modest, and are not enough to warrant paying the costs of the checks. In every Member States there are competent authorities which can undertake the task of doing the necessary checks, and it is their know-how and services which must be exploited fully. Outside agencies might be used in checks in third world countries. These would work for the Commission without being a part of it. I await rapid action on the part of the Commission regarding the necessary legislation.
Madam President, this is my first report. Writing it was a very educational experience. As someone who became a member last November, I wish finally to make a serious appeal to you, Madam President, and all my colleagues, for an improvement in Parliament's working methods. Parliament has often expressed its desire to have greater decision-making powers. Before extending the common decision-making process, the logic of parliamentary decisions must be improved. I think it is especially important to improve the preparation of amendments and limit the amendments to the most essential points for debate. At the moment reports are becoming too controversial.
Madame President, we too support this proposal. As you know, this is an old order from 1968. There are a few things which need to be tightened up to improve animal welfare, in both the 1991 and the 1995 directive. The starting point here must be that transporting live animals is not in itself desirable, but is of course necessary. The reasons are, first, the very great risk of infection amongst living animals and, second, animal welfare. It is totally unacceptable that living animals should be carried around on the motor ways of Europe in poorly equipped trucks over long distances. This puts the animals under stress, sometimes so much so that they die in transit.
The problem may exist because abattoirs have been concentrated in large groups, which means animals have to be transported for commercial reasons. This may be a sign that a different approach is needed in this field. But, until then, we need more stringent requirements on the trucks carrying the animals. Likewise, border controls must also be tightened. And last but not least, there is a need for commercial arguments which can help improve animal welfare. Of course, animals can be slaughtered and then transported. After cool, we now have refrigerated trucks. I believe that the Parliament should not merely pass legislation which retains the old system, but should also think slightly ahead, and so I think that Parliament should discuss this matter at the Agricultural Committee and in other committees in future.
It is good that this report states that a veterinary surgeon should certify a consignment and that no preferential customs treatment will be allowed if the rules are not followed. I think this is a step in the right direction, but, as I said, I think we should continue working on this matter.
Madam President, I would first like to thank the Commissioner for bringing forward the original document which is the base for this report. In particular, I want to thank Mrs Anttila for her report on the transport of animals. It is a very balanced report. She has not made the usual mistake of condemning the whole system. She has rightly insisted on the need to enforce the welfare rules which are already in place. She has pointed to cases of deliberate cruelty and mistreatment of animals which have occurred in some Member States.
In June 1995 the Council of Ministers adopted wide-ranging rules on the transport of animals. These rules had been proposed in large measure by the then Irish Minister of Agriculture, Mr Yates, and have been fully implemented in Ireland. In fact, we have the most rigorous animal welfare regulations enshrined in Irish law and we are fully enforcing them. Unfortunately, other Member States have not yet fully implemented the European legislation. As the rapporteur has said, they must comply without further delay and the Commission must monitor the situation and impose severe penalties where the rules are not fully implemented.
Cruelty to animals most often occurs when the animals have left the farm. For this reason, staff concerned with the transport of animals must be fully trained to ensure a high level of care at all times. This is also a feature of the Irish rules and on the larger ships it is quite usual for a veterinarian to travel on board to supervise the stock. Proper monitoring of the implementation of the rules of the directive is now urgently required. The Commission must strictly manage the animal welfare provisions and ensure that they are respected throughout the European Union for animals imported and exported.
I call on the Commission to reject the amendment before us which has the aim of preventing the transport of animals outside the European Union by eliminating export refunds. This would obviously destroy the beef market, not only in Ireland but in some other places and allow meat factories to further reduce prices to farmers. Furthermore, there is no basis for such a proposal if we are really concerned with the welfare of the animals involved.
Animals can be, and are being, transported with full respect for their welfare. It would be very unjust and damaging to make innocent exporters and farmers who do a thorough and careful job suffer because of the lack of concern and carelessness of just a few. The rapporteur has reinforced the point that there is a remedy for such people, i.e. the withdrawal of export refunds.
The EU exports about 500, 000 live animals annually. Ireland is an island and we export over 90 % of our total production. In fact, 1 1/2 million cattle must be exported every year, both as beef and live cattle. The majority is as beef. We are obviously dependent on the markets in Europe and elsewhere and if we do not supply the markets outside Europe, our international competitors most certainly will. When there is a demand for live animals, we have to meet this demand within the strict rules and regulations outlined of course.
I agree with the proposal to introduce severe penalties where it is found that animals have been mistreated during production and during transport. Such events, thankfully are rare, as producers are reasonable people and their total livelihood and profit depend on the animals under their care being in good condition at the end of their journey.
Madam President, Mr Commissioner, at a lethargic Friday sitting, which was therefore wrongly considered to be closing the entire week, we bring up this subject, to which I would like to draw your attention. It is not an especially agricultural subject, but it involves a series of issues, I would go so far as to say values, and it cuts across many other committees. I will just mention the Committee on Transport and Tourism, where we have fully debated the problem of the conditions of travel and health of animals in transit, and it is good that we have this synergy of opinions and intentions, and efforts too, to try and reach a joint and multilateral solution.
We are clearly starting from a technical and economic requirement, the amendment to this Regulation No 805/68. As more authoritative colleagues who have been here longer have said, this is certainly not a new subject, but it is possible that because we have been talking about it for a long time and there is still a need for discussion, it means that there is no easy solution. We have to take many factors, some strictly economic, into account before reaching a decision, such as the payment of premiums and other civil factors relating specifically to the transportation of these animals.
Showing great common sense, the rapporteur says she agrees with the Commission's motion but recalls virtually all these values, with moderation but with decision, particularly with regard to the welfare of animals during transportation, in which connection the rapporteur proposes an amendment asking for the introduction of a supervisory system including regular spot checks and, where necessary, using an independent agency placed under the control of the Commission and financed by export return. Control - the real point of this problem is the control system.
Some of you will recall, a few months ago, some scandalous television reporting to the detriment of an Italian port and another port in the south of France. Horses were shown coming from eastern countries which had been treated in an unorthodox not to say barbaric way. That was the final point in a long journey that began who knows where, conducted in just as unclear a manner and ending anywhere, it might be Hanover or any European port.
At that time, all that was noted was the distressing conditions in which these animals were arriving. Hence we should recall what the rapporteur is proposing: carrier's liability. There should be guarantees that the maximum eight hours laid down are observed during transportation, that stopping places are provided for drinking, for feeding the animals and that those involved in the transportation, the carrier and also the driver of the vehicle, are trained to help the animals. Think of the extent of the problem in the case of transportation to Islamic countries which, under the dictates of that religion, require live animals. Think of the financial loss, also taking into consideration the long journey these animals have to make, if they start off, as very often happens, in the eastern countries.
There are therefore many considerations based on a single report which we still have to discuss, at least until we are clear over the basic issue: how to supervise those responsible.
Madam President, Mrs Anttila has produced an excellent report on the transportation of cattle, on which I would like to congratulate her wholeheartedly. The transportation of cattle, and especially cattle for slaughter, has become a serious ethical problem, because cases have come to the attention of the public where animals have been treated in an inhumane and rough and ready fashion.
To improve matters, the Commission has now suggested an amendment to the decree on the export subsidy. According to the motion for an amendment, it will be paid on condition that Community regulations are being obeyed. This new principle, though, can hardly be considered very innovative. On the contrary, it is astonishing that this condition was not imposed earlier, as the general conditions that pertain to agricultural subsidies have for a long time been that the rules are being observed. Otherwise, the subsidy has been reduced or totally withdrawn.
Reducing the export subsidy is almost the only effective means whereby the EU can force the exporter to ensure that the animals are treated properly. Naturally, it might be claimed that the exporter is unable to supervise the transportation process. However, the exporter can have a far-reaching influence on the organization behind the transportation process, for example, by demanding an agreement to ensure that the transporting company is obliged to make good the loss of any export subsidy which may result from negligence or maltreatment of animals.
The most interesting aspect of the report now under debate is that the monitoring of transportation should be extended to the import of animals into the EU region. This is clearly justifiable.
The amendment to the decree now being discussed will allow for broader scope for intervention in ethical matters of agriculture. Furthermore, the production of livestock within the EU region is conducted in a dubious and ethically intolerable way. Examples of this are the caged rearing of calves for the production of white meat for gourmet restaurants, force-feeding of geese, where the bird has food forcibly pumped into its stomach to make its liver swell, and increased beef production by means of Caesarian operation. It is incomprehensible that a civilized international community can permit the existence of a totally unnatural breed of cattle to exist by means of repeated Caesarian operations, where the calf is pulled from the animal by cutting it open.
One of the cornerstones of European culture is a respect for, and the proper treatment of, animals. It is quite appalling that we should be creating economic advantages for businesses that treat animals inhumanely and cruelly in the name of the free market.
The report states that the EU cannot oversee the handling of animals once they have arrived at their destination outside Europe. Yet they may be subject to particular cruelty at that stage. That is why we ought to try and reduce the number of animals being transported. This could be achieved by introducing positive measures, such as the enhancement of, and aid for, the procurement of frozen food facilities and refrigerated transport equipment in both the EU region and in the countries the produce is being sent to. A healthy outlook on the transportation of animals is extremely important for EU credibility. I hope that the decree will be debated and got through speedily.
Mrs Wulf-Mathies, I want to address you personally. Export refund are economic nonsense. Export refunds, subsidies for the export of live cattle, are an accessory to animal suffering. When we talk here about measures for improving controls, that should not hide the fact that the real point is to do away with these export refunds. If the animals have been mostly paid for, when they are loaded onto the vehicles, then one can hardly wonder if they are treated in this way. If you sell a horse, an Arab, to the Middle East for a million, you need not worry about its safe arrival. If you subsidize animals for slaughter in this way, then exactly what we see in these pictures will take place. These export subsidies must be stopped, therefore, and we shall be supporting resolutions that aim to do this.
Mrs Wulf-Mathies, do not deny what you really feel, but say that you too are against this foolishness, even if you are representing the Commission! We must ensure that live animal breeders in North Africa are able to sell their animals, that they can do business with people there who want to eat meat in this way. We must keep out of this. Then we shall have made a sensible contribution to animal welfare. People treat their animals sensibly, but we do not allow it. That is the problem.
Madam President, ladies and gentlemen, on the subject of the transport and welfare of animals, it is essential to make the payment export refunds for live cattle conditional on respect for Community standards.
The problem which we have discussed fully in the Committee on Agriculture concerns the supervision of animals until their arrival in the third country. The nature of veterinary checks, in particular their frequency, their quality and the independence of the inspectors, has been put forward constantly since the beginning of the BSE crisis, and the Commission, more generally, sometimes testifies to the difficulties encountered in meeting standards with third countries.
It is fundamental that the veterinary inspectors should be qualified, independent of the transport or receiving companies and belong to an administrative service of the Commission or of a Member State. As for the checks, they must be unexpected and carried out randomly. We shall support amendments along those lines. On the other hand, the Commission's text suffers from an important gap concerning the case where animals are directly imported by third countries, without passing through European Union operators.
Mrs Anttila's report fills this gap and proposes that the Commission puts in place arrangements to remove certain preferential advantages on imported cattle.
In conclusion I would like to congratulate our rapporteur, Mrs Anttila on her particularly effective work. My group will vote in favour of this report.
Madam President, I would like to congratulate our rapporteur Mrs Anttila on her excellent report and for having incorporated into it the five amendments we submitted in committee.
Amendments Nos 1 and 6 are a useful specification that checks must be carried out by expert officials of the Commission or the Member States. In addition it seemed to us to be important to specify that the Food and Veterinary Office is fully equipped to carry out these checks or have them done.
In addition, contrary to the wishes of some people, it seemed to us to be essential that the cost of these checks should not be borne by the refunds budget. In fact, because the total amount of these is limited, bearing in mind the constraints which have been accepted by the European Union in the COM framework, to incorporate them into the refunds budget would involve further dismantling of the Community preference.
Amendment No 2, which we tabled in committee and which was adopted, underlines the necessity for this rule to be fully in conformity with the aims and arrangements of the beef cattle COM. In fact I would like to point out that the European Union exports almost 500, 000 head of live cattle to Lebanon, Egypt, Turkey and Libya. I would like to point out that if these countries wish to import this cattle live then this can be explained for three reasons: problems associated with refrigeration, the process of ritual slaughter and the preservation of jobs in the countries concerned. If the European Union stops exporting live animals to these countries we should not assume that they will start importing carcasses, they will continue to import live animals but from countries other than those of the European Union.
Amendments Nos 3 and 4, which we tabled in committee and which were adopted, specify that the restrictions and financial penalties which apply to the export of live animals from the European Union to third countries must also apply to the import of animals from these countries, if the conditions for the transport of live animals are not appropriate. On this point I would like to recall that in 1996 the European Union imported about 500, 000 live animals from third countries. If we impose restrictions on our own exports we must apply those same restrictions to our imports.
In conclusion, Madam President, during the vote we shall oppose the amendments tabled by the Group of the Party of European Socialists which provide that no refunds may be paid on the export of live animals to third countries. This proposal is totally absurd and totally contrary to our European interests, for as I have said earlier, if we no longer export live animals, other countries will do so in our place. Let us not allow Australia and New Zealand to take away our markets, which for us are traditional markets, located into the bargain in a geographical zone near to our areas of production. The transport of live animals from countries of the European Union will permit shorter journeys which will benefit animal welfare all the more.
Madam President, I wish to begin by congratulating Mrs Anttila on her very good report and on her hard work in drawing it up.
The regulations represent one more step in the right direction. Animal welfare is an issue which has generated a lot of public interest over the past few years. It is an item that has been included in the protocol to the Treaty of Amsterdam, signed earlier this year, recognizing the need to take animal welfare into account when formulating policy.
The Commission's proposals do so by making the payment of export subsidies dependent on compliance with the rules on animal transportation. However, that in itself implies that the current legislation provides adequate protection. I fully support the Commission's proposal before Parliament today but I urge the Commission to examine ways in which further improvements can be made.
The rapporteur has drawn attention to the fact that the rules on animal transportation are inadequate in respect of transport by sea and do not protect the animals once they reach their destinations outside the European Union. Mrs Anttila has rightly identified the difficulties of ensuring animal welfare once they have left the European Union: even if the rules existed in destination countries they would be unenforceable by us.
What is more, the commercial arguments for the continuation of the export subsidy regime are strong. Surely by paying the subsidy only for carcases we could ensure that welfare provisions are being met without disruption to a very troubled market.
Madam President, ladies and gentlemen, I believe responsible businesses have been providing for the delivery of animals in the best condition. Many transport firms have allowed inspection in order to counter repeated criticisms of animal transport. We should take note of this fact also in today's general debate. Unfortunately, there is always a reverse side to the medal. This is what the report by Mrs Anttila emphasizes: that there are those who do not pay sufficient attention to providing transport suitable for animals.
It is now up to us to take the initiative and confront them with all the rigour of the law. In order to improve the transport of live animals we must demand compliance with the following points:
Firstly, the frequency of controls should be increased, both within the EU and in third countries. Transport problems usually occur not because of faults in the legislation, but in its execution.
Secondly, specific transport conditions which meet EU legislation must be produced and, most particularly, agreed. That includes the recipient third countries.
Thirdly, we need strict and rigorously applied sanctions against gross negligence or premeditated transgression of animal welfare regulations.
And last but not least, Madam Commissioner, we require the European Commission so to set the export repayments for beef and cattle for slaughter, that there is no longer any economic incentive to export live animals to third countries.
In the international transport industry in particular, effective animal welfare is only possible with unified European legislation. I do not deny that this is a very difficult and laborious process at European level, otherwise we should not have been talking about his subject for such a long time. I am also aware, of course, that granting export subsidies is frequently open to general criticism. Natural production conditions, environmental limitations, animal welfare criteria and animal health regulations in the EU mean, however, that our domestic beef product is less good value than that from the Argentine or the USA.
In commerce it is usual in such cases for rising costs simply to force businesses to move abroad. Our farmers cannot do that, so that WTO agreements on the beef industry now provide for a drastic reduction in beef exports and subsidies on exports. Between 1995 and 2001 they are due to be reduced from 1.1 million to 0.8 million tonnes. Whilst that is one way, I think that European agriculture, what with BSE and growing surpluses, is going to be under constant pressure.
I think we should prohibit animal transport generally. For the consumer that sounds good, but on the other hand consumers are not prepared to pay more for the product, just so that we can afford this luxury.
Mr President, I would like to join previous speakers in complimenting Mrs Anttila for her very objective and balanced presentation. The common organization of the market in beef is an important measure in the overall framework of the common agricultural policy and is of great importance to my country, Ireland, where beef production is one of the main farm enterprises. The fact that we export over 90 % of our production makes the Irish sector relevant to other Member States and, indeed, it is often said that Ireland's beef production is Europe's surplus. We all know that the beef sector has come through a very difficult period, but many serious problems remain for farmers. Cattle farming has always been a low-profit enterprise and even with generous EC subsidy many farmers are not making an acceptable profit.
Live exports are an important feature of Ireland's cattle sector. Many of the animals exported live are unsuited to our carcase beef industry and it is to the credit of the Irish Government that we have put in place state-of-the-art facilities for shipment of cattle to third countries. If Europe does not supply the live cattle requirements, other countries will; and surely we must have on our agenda the objective of maximizing the full potential of European agriculture.
In conclusion, we must reappraise the proposals in Agenda 2000 for Europe's beef sector and, in the context of world trade talks, provide a greater degree of protection and opportunity for Europe's beef farmers.
Mr President, I would like to put a couple of questions to Commissioner Wulf-Mathies. When I was working on my report on the transport of livestock in Europe and elsewhere, I rapidly came to the conclusion that the European Union is in no position to exercise proper control over the welfare of animals during transport or even just to ensure that the European legislation is being complied with, and there are a few comments that should be made on that subject. I would like to ask Commissioner Wulf-Mathies how she thinks successful control can be exercised outside the Union, not only during transport but during unloading and later at the abattoir, if it is not being done properly in the Union. Is it not true that before long control will cost so much that it no longer compares with the advantages to the cattle sector in Europe of exporting 500, 000 head of cattle a year? Really it is a very small part of the total cattle trade in Europe and it is completely ludicrous that we, this Parliament included, should continue paying export refunds. We should stop immediately.
Madam President, firstly I hope you can correct an earlier decision not to accept a vote from me because I was not here. I am here. I have been here since Monday and will remain here until this par-session ends.
As far as the matter in hand is concerned, there are few things which have stirred up the Swedish public as much as when TV was able to show pictures of the unimaginable animal cruelty which takes place in connection with the export of live animals from the Union. These exports have only one cause, the existence of export subsidies for this trade. There is only one way to end these exports, and that is through us abolishing the subsidy.
The extra controls which are now being recommended are, of course, a step in the right direction. However, opportunities for cheating remain, and we do not have any way of checking how these animals are treated in the recipient countries. For this reason I am going to vote for Amendments Nos 11 and 12. I hope that everybody else will do so as well. The reason is simple: our tax-payers do not want their taxes to be used to subsidize advanced cruelty to animals.
Madam President, Madam Commissioner, I would first like to thank Mrs Anttila for her excellent, carefully prepared report. Then I should like to start with the provocative question: why do we actually have animal transports, if everything is so terrible as has been depicted here? I should like to make the following comment on that: we suffer from a continuing overproduction of beef. This has been exacerbated by the BSE scandal. Beef consumption has sunk rapidly and we still bring in very many animals from third countries. That is the situation confronting the European farmer.
The Council, Commission and Parliament are now searching for ways of reducing the resulting crisis. What are our possibilities? The most expensive and most unproductive method is to store beef. It will be returned to the market later, sold cheaply, and the quality will be affected. The next method of reducing the quantities of meat is an early sale premium. It has been recently resolved to do this, but presupposes that we have a market for veal, that there are consumers in Europe who will eat this veal. Otherwise that is also just a drop in the ocean and it will only have a secondary effect.
I do not want to describe the next method more exactly, as it is described by a word from the Bible, and there are also many good things in the Bible. It is not exactly a suitable example, but this method is not used in most states, because it meets with ethical objections. That is where we are now. We have a market in the Middle East and North Africa, but selling animals there requires extremely long transport times. That is the problem.
As long as we want to make use of this market we should at least so design the conditions for the animals that they become bearable for them. In any case, I move that the export of meat must have priority over all other methods. That is supremely important, and it is really not possible for us to stop all animal transport completely.
I have checked the figures in my country. There are currently 48 % live cattle transports, consisting of breeding and slaughter animals. There is nothing against that, if those farmers build up a cattle herd in order to produce milk and meat for their own population. In other words, we should bear this in mind and not lump everything into one category. We must continue to encourage slaughter and breeding animals, so that they can reach these markets. In this way we will achieve a sensible result within our development policy.
Otherwise, transports should only be carried out by experts who can handle animals and who abide by Community regulations. If that does not work, then no export subsidies should be paid. We should be guided by this principle.
Madam President, on a point of order. This is a most interesting debate on farming and farming subsidies. Would it be appropriate to ask if all the speakers could indicate or have indicated - I am sure most of them will have done - if they have a particular financial interest in this debate. It occurs to me that one or two of them might be farmers and their financial involvement and interest in the decision-making process would then affect how they voted and what they said. We ought to know. I am sure they will have declared it under the Rules of Procedure.
I do not know exactly. I just wanted to say that I am a farmer and have an interest. But I am in favour of the abolition of the export subsidies. Naturally I have an interest.
I look at that rather differently. In my view that affects the integrity of every single Member here in the House. We do not want to discuss that sort of question. And of course we shall not ask the individual speakers.
Madam President, the free market has really run up against its own ethical boundaries if animals are to be transported live throughout the world. This really ought to be stopped. I think the only solution is for the EU to cut the refund made for the export of live animals.
It has been mentioned here that the Arabs buy live animals from New Zealand and Australia. This is obviously a difficult problem. But I believe the EU could make sure that also in world market negotiations the rights of live animals are recognized in future and that an effort is made around the world generally that transportation be stopped and that the slaughter of animals takes place as near as possible to the place they were originally raised. The EU has a pretty massive ethical responsibility to ensure that these European values spread. Mr Virrankoski mentioned that European values include a respect for animals. This should be the starting point for us to endeavour to influence the entire world regarding this issue.
Madam President, Madam Commissioner, ladies and gentlemen, I do not think it matters whether we are talking about beef or cattle, every one of us sitting in this hall has an interest, either as a producer, a seller, or a consumer. The Commission proposes to make the granting of refunds for live cattle exports, under the COM for beef, dependent upon the welfare of the animals during transport. I must say to start with, that it is a Union objective to do away with the live transport of slaughter cattle in favour of carcass exports. That should be our aim in the long term.
Until that time, however, conditions for the animals during movement must be improved. For this reason an official vet should certify the correct transport of cattle, and the payment of export subsidies should be dependent upon production of this official certificate. Farmers have a great interest in the correct movement of animals, because the condition of the meat depends very largely on how the animals are transported.
In recent years there has been some move in this direction. We have seen the proportion of live exports in the EU sink by 6 % in three years to reach about 10 % at present. By way of contrast, the proportion of breeding cattle exports has risen from 16 % to 28 %, and I think that speaks for itself. We have also seen that the export of carcass meat is favoured over that for live slaughter cattle, receiving much higher export subsidies.
For us to stop all cattle exports, however, would require the EU to support two things. Firstly, abattoirs would have to be built within the EU to enable the slaughter criteria of the recipient countries to be met. In that way the animals could be slaughtered in the EU and the meat could be exported. To make meat exports possible, the Union would also have to provide funding and expertise for the construction of suitable freezing installations in the target countries. The transport of breeding cattle is not a matter for concern, and strict animal welfare regulations, which are in the farmers' favour, can be taken for granted. It is the Commission's job to execute and monitor the regulations on animal welfare. Parliament must be kept regularly informed about them.
It is equally essential that not only adherence to regulations is monitored, but that sanctions are also imposed in cases of contravention. I should like to give full support to Mrs Anttila's report.
Madam President, a few weeks ago this Parliament called for an end to payments to live cattle. We would look ridiculous now if we reverted to a weaker position. What the Commission is proposing is simply that export refunds would not be paid if the rules on welfare during transport were broken. But this is unrealistic. It is impossible to comply with and when the animals leave the EU it is impossible to monitor them. In 1995 600, 000 were exported from the EU and half of those came from Ireland. I do not agree with my Irish colleagues. What is going on is unacceptable.
European Union taxpayers have to subsidize heavily something that the vast majority of them are opposed to. We are using taxpayers' money to subsidize an inhumane way of treating animals. It is madness from an economic point of view, too. We in Ireland are exporting jobs as well. We are exporting live animals to be processed in other countries and then we complain about the unemployment problem in Ireland. It is absolutely ridiculous and it has to end. The writing is on the wall. European Union taxpayers no longer want to see films on television documenting the cruel and inhumane treatment of animals. It is not live beef, as some people have said, it is live animals which feel pain just as we do. We cannot support this any longer.
Madam President, we have already had occasion to debate this very important and sensitive question of the transport of animals several times in this Parliament. We know that the matter is not settled, but I consider that on the last few occasions we were able to progress gradually towards some degree of compromise and consensus. And there is one point which has appeared unequivocal throughout our recent discussions. That unequivocal point is the importance that animals should be treated well, and hygienically, while they are being transported. And why is this point unequivocal? Because the fact is that, firstly, it is just from the point of view of animal rights; and, secondly, it is vital to the improvement of the quality of meat - and it is important that this should be emphasized - which is in the interests both of the producers who sell meat and the consumers who buy it.
Mrs Anttila's report is a work of a high quality, well-reasoned and full of sensible suggestions. The various proposed amendments to her wording do in fact improve on her suggestions and put the seal on a very positive contribution to the original text.
In particular I think the proposal that in some cases the payment of refunds might be partially limited or even refused in cases of failure to observe and respect the requisite legal conditions - as regards either hygiene or well-being - is a good idea and may help to make up for the finance which is being cut here; it may help to finance the strengthening of the technical resources, and especially the veterinary resources, that are needed by the European Union and Member States.
This is a very useful and positive proposal. With all due respect, I think it is absolute nonsense to be suggesting here that the payment of refunds for exports of live animals should be abolished. That would make no sense. Furthermore, Mr Souchet has already spoken on the point here and justified it. The point is thoroughly justified, and the only pity is that anyone should defend the abolition of aid for exports as though it were a kind of religious creed. It is not; it is something which is perfectly justifiable in the present context of the European Union.
In conclusion, Madam President, I would like to say one thing: not long ago, an English colleague asked Members to declare whether or not they had any interest in this matter. I would like to say that I have no interest. I am not a cattle-breeder. But I do wish to state that this demand, in the form in which it was put to Members who are farmers, is actually an insult to the honesty of his colleagues. And I therefore protest!
Madam President, we must remember that the Union has decreed that community funds can be used in relation to the transportation of animals as long as their welfare is respected. However, this has not happened by any means. For example, in Finland, at the end of last year, a documentary was shown on the loading of animals for Beirut. It rightly outraged the Finnish people.
Not all drivers' morals live up to the spirit of the decree, clearly. So Mrs Anttila's proposal in her report to improve veterinary certification and the proper transportation of animals is to be supported. What is obviously happening in the transportation of animals sometimes, perhaps often, is that the conditions and welfare of the animals are being neglected, and thus spot checks and added vigilance are needed. The Union has both the right and obligation, in this case, to bring in measures, as whenever Union taxpayers' money is being spent, it is right to make sure that anyone receiving a subsidy is implementing the wishes of the Union and its citizens. If that is not happening, we must be bold enough to withdraw the aid. The bearer of a transportation permit must clearly be responsible for his load.
With regard to the welfare of animals, we must recognize that transportation per se is a bad thing. And the longer the journey the worse it gets. The export refund on live animals fits in with Union policy incredibly badly. The rapporteur's Amendment No 9 is also worthy of support. We must remember, too, that the amount for the export refund for live animals has declined in recent years in comparison with meat exports, so clearly the refund is not an incentive to increasing exports of live animals.
So the question is: when can we put an end to this refund? Today we have heard that overproduction of beef in the EU area, as a result, for example, of BSE, is the commonly given reason for the transportation of live animals and the export refund. Ladies and gentlemen, that does not follow at all when it comes to the Mansikki cow and if, instead of speeches, we want to really show respect for animals, we should not make them pay the bill for this kind of operation.
I would like to thank the rapporteur for an excellent report, and in furthering its aims we hope to heighten our respect for animals, not only on paper, but also in industry. Unfortunately, we often need financial pressures or checks in order to discover humanity in people when it comes to animals.
Madam President, ladies and gentlemen, first let me thank Ms Anttila for her very balanced report. The Commission is, like yourselves, growing increasingly concerned about violations of animal welfare standards, which are repeatedly observed during live cattle transports, particularly those over long distances. Although the Community has passed various regulations for animal welfare, not just within the Union but also covering movement partially through third countries, it cannot be denied that enforcement of these regulations by national authorities, and adherence to them by those in the trade, continues to be difficult. For this reason I can fully understand criticism made during this debate.
With this proposal the Commission intends to make the payment of subsidies dependent upon adherence to animal welfare standards as they apply to animal transport. First let me say a few words about the amendment resolutions, and assure you that the draft now before you of an amendment to Regulation 805/68 on the common organization of the market is not going to end up undermining the basic rules. Amendment No 2 is, therefore, superfluous. The Commission has a lot of sympathy for the first part of Amendment No 1, which requires export subsidies to be dependent on veterinary certification of the correctness of transport. If it cannot accept it, however, it is because the exporter may not be able in every case to demand such a certificate from the receiving country. This would lead to discrimination.
Amendments Nos 3, 4 and 5 concern the application of Community regulations in third countries. The Commission would like nothing better than to accede to this demand, but without the relevant legislation it cannot do so. You will be aware that negotiations are currently being held with eastern European countries with the aim of getting these countries to declare their readiness to acknowledge the Community's veterinary laws.
Concerning Amendments Nos 8 and 9, which require regular spot checks to be funded out of export subsidies for live animals, I should like to say that the costs of such spot checks should follow normal commercial rules. These include the fact that the exporter must bear the costs of checks. Subsidies could be automatically increased according to the additional costs, but they are set in accordance with the current market situation and to that extent already take account of the exporter's situation.
The aim of this regulation is to make adherence to animal welfare standards a prerequisite for the payment of export subsidies. The export of live animals forms an important part of the general market mechanism for beef. For that reason the Commission cannot accept Amendments Nos 11 and 12, which are in contradiction to the aim of our proposal.
My comment on Amendment No 10 is that, whilst it is factually correct, such purely factual observations should not be part of a legislative text. As for the other amendments, the Commission does not consider it practical to include these proposals in the text of the regulation itself. It will, however, take heed of them in the implementation regulations. Here I would refer in particular to part 3 of Amendment No 1, which calls for spot checks. This could be a thoroughly practical proposal and will be considered when the implementation regulations are being decided.
The same applies to your request for subsidiarity in the application of sanctions where certain animal welfare rules are violated. As you know, the application of regulations is guided by detailed implementation regulations laid down by the Commission according to the usual management committee procedures. Thus, Parliament will of course be kept up to date, in accordance with the Plumb-Delors Agreement.
Finally, may I once more emphasize that the Commission places as much value as you do on the appropriate transport of cattle, so that they arrive att heir destinations in good condition. I would ask you, therefore, to use your parliamentary contacts with third countries to support our negotiations on achieving suitable regulations.
For that reason I would point out again that as far as third country imports are concerned, the associated states have committed themselves as part of the European Agreement to making their laws comply with those of the EU. For that reason we are currently negotiating parity agreements with these states on veterinary matters and plant protection, in the form of supplementary agreements to the association agreements. These agreements will also contain regulations on animal welfare during transport, so that conditions for animals will be improved not just during transport within the EU, but increasingly so in third countries as well.
Because the question has been asked, I shall also just touch on the fact that the fixed subsidy rates do not favour the export of live animals. Quite the opposite: the ratio between subsidies for live animals and for beef between 1993 and 1997 has fallen from 65 % to 47 %. To that extent there is also a trend, wherever practicable, for export subsidies, and thus the number of transports, to be reduced as much as possible.
I repeat, the proposed regulation is intended to contribute markedly towards improving controls, and in the view of the Commission it will do so. The Commission assumes that one of the most effective sanctions is the removal of export subsidies where animal welfare regulations are not obeyed, as that would lead to considerable financial penalties. We assume, therefore, that this proposal will play a substantial part in improving animal welfare during transport. I would point out also, that veterinary controls are provided for, not just on loading, but also on arrival in the third country, in order to rule out any abuse as far as possible.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
Madam President, anyone who wants to make an explanation of vote should actually be present! That is not the case here with everyone who announced their intention to make an explanation.
You are right, Mrs Pack. That will be recorded.
You cannot record it. You must now call them, and if they are not here they cannot make a written explanation either.
Although we can see that from here, I will call them if you wish. Mr Morris, Mr Waidelich, Mr Cushnahan and Mr Lindqvist, are you all present? All right, now we can proceed with the business.
If the Van Dijk report on a related issue had been binding it would have effectively destroyed the Irish cattle trade. Irish beef farmers export 90 % of their cattle and we are very dependent on our ability to export live cattle.
This option was not available until recently and its resumption is estimated to be worth £60 million annually. It is important that it is allowed to continue and I believe the Anttila report, if passed in its original form, strikes a proper balance between the rights of animals and the rights of farmers to carry out their trade.
Irish farmers have always operated the highest standards of animal welfare. Irish regulations on this issue are also strict.
I have every confidence that the highest standards ensuring animals do not suffer will be implemented in Ireland to the satisfaction of all concerned.
I have voted yes to the report, but can certainly not accept any export subsidies for animal transportation to third countries. I have therefore voted yes to Amendments Nos 11 and 12. Export subsidies create unnecessary animal transportation which causes unnecessary suffering for the animals.
As the rapporteur responsible for introducing the eight-hour rule - the maximum journey time for animals destined for slaughter - I would like to say that export subsidies for live animals lead to extensive cruelty.
In 1995 600, 000 live cattle alone were exported to the Middle East. Dealers made in excess of £200 million out of this type of public spending. It is wrong to use public funds in this way. It leads to subsidizing cruelty.
The Commission justifies itself by saying that export refunds would not be paid if the welfare rules were broken. This is unrealistic, once these animals leave the EU borders it is impossible to monitor their treatment.
The main exporters are from Germany, Ireland and the UK. Apart from the cruelty these animals suffer on the journey and the suffering caused by unloading with ropes and slings, there is further cruelty they are subjected to at the slaughterhouse. Support the ending of export subsidies.
I would like to thank the rapporteur for a thorough report in an important area. I would like to stress the importance of well-drafted rules for the best animal protection possible during the transportation of animals, which is an issue which must be granted the greatest degree of consideration in connection with export subsidies. I would particularly like to emphasize my support for Amendments 11 and 12 which say that no export subsidies should be paid for the export of animals from the Community to third countries.
Apples, pears, peaches and nectarines
The next item is the report (A4-0301/97) by Mr Rehder, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation on the improvement of the Community production of apples, pears, peaches and nectarines (COM(97)0035 - C4-0135/97-97/0031(CNS)).
Madam President, Madam Commissioner, ladies and gentlemen, I will try not to get my apples mixed up with my pears and I would like to ask for a serious discussion because we are not talking peanuts, here.
This regulation will wipe out yet another burden on the European taxpayer inherited from the past. Unfettered growth in fruit and vegetable production within the common market led until a few years ago to unfettered rises in costs of stabilizing the market. In 1993 alone, ECU 776 million were spent in the fruit and vegetable sector on this, and at times - and this is a scandal - in some Member States almost 70 % of the harvest of a single type of fruit were destroyed.
The pressure to dump many thousands of tonnes of precious food - described in the Euro-speak euphemism as withdrawal from the market - has quite rightly infuriated Europeans against Europe as an entity. Even today it is difficult to explain to the average European gourmet, using the logic of European trade, why an apple in only an apple when it is larger than 70 mm.
The market regulation for fruit and vegetables has finally set workable limits on this senseless waste of taxpayers' money. I consider that the present proposal for the area of land to be grubbed up, at 10, 000 hectares, is sensible and also financially bearable, and that it will be a foundation stone for the necessary measures.
The Commission assumes that as a result of the new grubbing-up programme withdrawals from the market will fall by 80 %, and that in four years time the annual costs of ECU 28 million will have been cancelled out. Madam Commissioner, we too pay attention to finance. We shall be looking in four years time to see if that is really accurate.
The final objective of a thoroughly overhauled common agricultural policy must be, however, to reduce state or Community intervention to zero. For the taxpayer as well, intervention is only justified when it concerns the maintenance of the environment and, above all, the maintenance of future-proof jobs.
Agenda 2000, which so many people mostly criticize, and which apparently few of the general critics seem to have read to the end, offers good starting points for the twin objectives of, first, maintaining jobs in rural areas, and, second, reducing costly overproduction. Of course we welcome the fact that many points in the European Parliament's proposals of December 1996 have been taken up. That applies particularly to our suggestion for creating an integrated policy within and for rural areas, in which there should be concern for maintenance of a regional agriculture and, equally, concern for additional jobs, improved infrastructure policy and specific environmental protection.
Those, too, who even here in Parliament - they are no longer present, unfortunately; perhaps Mr Habsburg could give them a ticking off - have made great rhetorical play about rejecting every essential and long overdue reform of the common agricultural policy, and those who continue to bury their heads in the sand - to the great detriment of small farmers in need of our help - even these should finally recognize that only in this integrated initiative can there be an effective end to depopulation and loss of significance.
Europe only has a future when rural areas, which make up 80 % of the continent, also have a secure future.
I should also like to ask those representatives of the Group of the European People's Party - they do not seem to be here either, but perhaps they are, posthumously, I almost said - who abstained in the vote, to acknowledge that such abuses have occurred. In ancient Greece, the cradle of democracy, it was usual for those who abstained to be driven out of the Council. These have all now driven themselves out. Nevertheless, I would ask the surviving colleagues of these expellees to vote now for the measure. Then I think we should between us be able to produce a fair and sensible policy.
Madam President, I should like to start by congratulating Mr Rehder on his report. As usual, he has done an excellent job.
The proposals are one of a series of measures which the Commission has taken to reduce expenditure on the withdrawal of apples, peaches, pears and nectarines from the market and to stabilize the income of producers. I welcome this development. In fact, it will only affect up to 10, 000 hectares throughout the 15 Member States.
The purchase and destruction of fruit and vegetables with EU funds does little to improve the image of the European Union in the eyes of the taxpayer, particularly when retail prices limit the amounts of fresh produce in the diets of many of our citizens. We are all well aware of the scare stories and food mountain stories.
The nature of the produce means that it must be processed and preserved, or destroyed. In 1994 and 1995, inspections by the Court of Auditors revealed that the destruction of fruit had, in certain regions of the Union, polluted the groundwater to such an extent that it had infected water supplies to householders in the vicinity of the destruction sites.
The full extent of the damage to the environment that this practice causes is not yet evident, but it was of such concern that an inquiry into the environmental aspects of the common agricultural policy as a whole was launched. This report has not yet been published. Even those of us with only the most rudimentary scientific knowledge are aware that the dumping of tonnes of fruit and vegetables with high nitrate contents amounts to an environmental hazard.
This is a commendable initiative, to better balance supply and demand. I hope that you will all support this proposal in this House, this morning, as I can see so many people are here to take part in this interesting debate. I nevertheless ask the Commission to ensure that withdrawal prices are reviewed regularly to ensure that they do not encourage over-production.
Madam President, Commissioner, ladies and gentlemen, today we are examining the proposal for a Council regulation on the improvement of the Community production of apples, pears, peaches and nectarines.
This reform proposal is based on what was decided for apples in 1990, and for peaches and nectarines in the marketing year 1994-1995, with certain modifications which take into account the experience gained. Now the measures also include pears. The total area affected will be 10, 000 hectares for apples and pears and 10, 000 hectares for peaches and nectarines. These areas will be apportioned between the Member States on the basis of the orchard area, production levels and withdrawals of each Member State.
Experience has shown that total grubbing-up operations, such as those carried out in 1990-1993 and 1994-1995, are of limited effectiveness and more difficult to monitor, since they require complete information about and total control over the fruit orchards of applicants. We therefore consider that the measure should be extended to include partial grubbing-up as well as total grubbing-up, with the proviso that the area to be grubbed up must be at least 0.5 hectare in size, in order to avoid abuses.
In order to ensure that the measure is effective it will only apply to productive orchards of more than 300 trees per hectare. It will be financed by EAGGF Guarantee funds.
This measure will help to eliminate the mass destruction of surpluses at the Community taxpayer's expense, which provokes such bad press and has caused more indignation among the European public than any other measure under the CAP. This is due to the ethical questions raised by the destruction of valuable food products in perfect condition, for which there is a great need in other parts of the world, but which, for various reasons, are not placed on the market, causing surpluses in the countries of the Union.
In order to ensure that this one-off premium is effective, it is proposed that the measures should only apply to orchards of more than 300 trees per hectare and to areas of at least 0.5 hectare in size, and that the orchards eligible for this fixed premium should have trees of a maximum and minimum age, to be set by the Member States. It is also proposed that the measures should only apply to orchards which meet certain ecological, environmental and social requirements, with the Member States being allowed to determine, in the framework of the future regulation and under their own responsibility, the specific regions to which the measure will apply and the details of its application.
We therefore support Mr Rehder's report and the amendments adopted by the Committee on Agriculture and Rural Development, which we believe will improve the introduction and implementation of this measure. However, we do not agree with Amendments Nos 7, 8 and 9, since we see no reason for changing the method of apportioning the areas proposed by the Commission, which, as I said earlier, will be on the basis of the orchard area, production levels and withdrawals of each Member State. We believe that Amendment No 7 is arbitrary, discriminatory and partisan.
With regard to Amendment No 8, we prefer the original wording of article 1(2)(2). We do not understand Amendment No 9, since we are unsure what the objective criteria for designating priority categories of producers, rather than products or orchards, will be. Do the authors of the amendment mean that they must be tall, blond and blue-eyed? Very well, that is a joke. We cannot support this amendment, because we believe that the conditions established by the Commission and refined by the Committee on Agriculture's amendments are sufficient. We therefore consider that this proposal for a regulation represents a positive step for the sector and for the public image of the European Union, and our group will be supporting it.
Madam President, we too support this report, because it breaks through the so-called open doors as well. When a report proposes to reduce quantities that are damaging the market with a surplus, and which in particular help to clear the Community scene of images that are certainly unpopular, such as those of fruit mountains destroyed by bulldozers, it can only be met with general acceptance. In this report drawn up by Mr Rehder, however, the technical proposals also seem to us to be balanced, the measure with which it is intended to face the serious matter of surpluses which, as we all know, is one of the hardest undertakings to propose to, rather than to impose on, the Member States. The offer of an exchange premium for reducing cultivation of apples and pears by 10, 000 hectares, with a further 10, 000 hectares for peaches and nectarines seems balanced. This is also because, particularly in these last two categories of fruit, there has been a type of boost on the basis of fashion: the old peach has been abandoned and we have started to produce just as many nectarines, with the inevitable result of blocking the market and confusing the consumer as well.
Very precise controls should be made. Consequently, the areas destroyed should not be repopulated with the same type of fruit. The minimum area of half a hectare seems to us to be adequate. Age is important as well, to avoid speculative transactions spanning this intervention. A minimum and maximum age helps us to avoid ad hoc plantations from being planted so as to be able to collect the premium.
Our rapporteur affirms that, thanks to this new programme, we can reduce withdrawals by 80 %. We hope that will happen. He also says that, in less than four annual seasons, the foreseeable costs will be balanced by savings. This is what we all hope for, with one small regret: why did we not think of it before?
Madame President, the rule proposed by the council seems to return once more to a policy of grubbing up fruit trees, on the basic argument of reducing budget expenditure associated with the financing of withdrawal and destruction of fruit.
This grubbing up premium will be accepted by fruit growers even if it involves a reduction in their potential production. Some of them will in fact see in this a means of reducing the financial difficulties they are encountering. But is that the sign of an ambitious and effective policy in the sphere of fruit production? I do not think so. The main reason for the slump in the sales of fruit products even in the Union is not associated with a real imbalance between supply and demand in the Community context. It is due essentially to new practices in international negotiations and wholesale distribution, which uses imports from third countries to impose an artificial imbalance between supply and demand and thus to provoke the fall of prices at producer level, a slump in sales, and destruction.
Should the Commission and the Council not be considering measures to adhere to Community preference, about measures to bring about a rapid and effective operation of the safeguard clauses and about the necessary agreements and cooperation which we shall have to develop within the Union to forestall situations of internal competition?
Should the Council and the Commission not also be considering measures to propose and implement morality in the relationship between producers and consumers on the one hand, and international negotiation and large-scale distribution on the other, for example by fixing a maximum multiplication factor between the production price and the sales price, in the interests of both producers and consumers?
Instead of talking about overproduction should we not see the reality of under consumption? The Council and the Commission should ask themselves if the demand for fruit on the Union market would not be much greater if we really did reduce unemployment and poverty, which prevent tens of millions of families from having a normal consumption of fruit, which is moreover indispensable for good health. In this respect should we not listen to the appeals of charity organizations which emphasize the poverty and malnutrition in the Union and the reduction of food aid in the Union, an aid which should, in their eyes amount to ECU 230 million to meet the needs of deprived people.
Finally, it is not true, in the sphere of fruit and vegetable production, overall in deficit in the Union, that we should guarantee fair wages for agricultural work and provide finance for diversification, product development and reconversion where necessary, thus enabling tens of thousands of young farmers to get started, in particular in southern areas? This would make priority of employment a reality and not a slogan.
The report by Mr Rehder relates to a rule which is basically conjunctural and cyclical. It must not conceal from us the basic reforms which remain to be carried out and to which I have just referred.
Madam President. Mr Rehder, we support your report, because we think it will bring a number of improvements, but we oppose on principle the policy of grubbing up. As you know, this is not new; we have had it for decades. It contributed to the fact that self-seeding land was destroyed, and plantations laid out because there was simultaneous encouragement for them. These measures gave rise to the very fact that we now have overproduction, that businesses have not been market-oriented, that production was for quantity not quality, and now we have the problem of destruction.
It is exactly the same, by the way, with wine. In the 70s and 80s there was a reorganization of vineyards so that quality vines were removed and replaced by quantity producers. That went so far that in the Eifel foothills vines were planted on sugarbeet fields. There too, we have to face overproduction. That is, all in all, the wrong way to go, and we want these enabling instruments to be deleted. We want the market to decide the rules. We support your report, though, because we feel that a few things have been included here which will prevent the worst from happening. I do feel, however, that we must discuss this again, and that we must approach this market issue in a fundamental way.
Madam President, the Commission tells us to grub up. So let us grub up, if we must. Let us grub up in the name of the law of the market place, let us not forget that we have also planted and harvested in the name of the law of the market place. Let us allow an accountable mechanism to direct the evolution and the life of our soil. Let us grub up because grubbing up today represents the politically correct alternative to massive destruction of surpluses. Is that what it all comes down to? I do not think so, because in the case in point, this is already the third proposal seeking to deal with the permanent surplus of apples, pears, peaches and nectarines. I am worried about the harmful effects of such a system, which seems to have allowed some people to plant more so that they would have more to grub up, let alone turn themselves into veritable premium hunters - planting premiums, then grubbing up premiums, via premiums for the destruction of surpluses.
Do we have them to blame for all that? Certainly not. How can we reproach producers for utilizing the resources of a system, however worthy of criticism it may be? All that is shocking, not to say immoral, but we are obliged today to endorse this type of stop-gap measure. Well then, in doing so let us make the stop-gap efficient. We are in favour of Mr Rehder's report but if it is necessary to grub up then let us not create any distortion of competition nor any inequity. It is therefore useless to associate the payment of the premium to the age of the trees, whereas we fix a limit of 300 trees minimum per hectare. We therefore reject Amendment No 6.
That said, I think we would all wish, in our chosen work, to do something other than to consolidate, here and there, the harmful effects of an unnatural system of production. One day we will have to find the political courage to break this vicious circle and demonstrate true creativity. To produce less in order to produce better: when will that message be really heard and understood?
Madam President, it seems from the European Commission's figures that there is considerable overproduction of apples, pears, nectarines and peaches in the horticultural sector. Between 1991 and 1996 an average of 800, 000 tonnes of apples per year were withdrawn from the market and destroyed. As the rapporteur rightly says, an explanation is needed for this waste of good food, which presents ethical but not practical problems, A European improvement regulation can make a valuable contribution to reducing overproduction. The grubbing up regulation now proposed is considerably better than previous regulations. The ban on replanting on the same land will encourage efficiency.
I can support the proposed breakdown of the maximum area between Member States. The Commission has based its proposal on objective and relevant criteria. It nevertheless seems possible that certain Member States will not make full use of their allocation. This will impair the effectiveness of the grubbing up regulation. The situation will not be completely clear until the growers have had the opportunity to register for the improvement regulation. I therefore think that it is better to wait until after the registration period to consider whether it is desirable to redistribute the allocated areas between the Member States, rather than tinkering around with the distribution at this stage.
I agree with most of the rapporteur's amendments, but certainly not Amendment No 6. I cannot see why young trees should not be covered by the regulation. After all they still have a long productive life ahead of them. The grubbing up of these orchards, together with the ban on replanting, will certainly help reduce overproduction in the longer term. Besides that the age requirements for trees are difficult to check.
Finally, I regret that it has taken so long to consider this report in Parliament. The Commission's proposal is already 8 months old. Because Parliament had not given its opinion the Council decision was delayed. Time is still needed for implementation in the national legislation and for instructions to be issued to growers. This regulation might not come into effect until mid-January, when much of the winter, the period which is particularly suitable for grubbing up, will already be over.
Madam President, allow me to first say that this is a most excellent report, but our group still cannot vote in favour of it. The reason is that we can in no way approve the underlying directive.
This is yet another example of the absurd results which the common agricultural policy leads to. Thus first we have subsidies for the production of apples, pears and nectarines, subsidies which lead to overproduction. We then go and buy up that overproduction and in a hungry world we then destroy the fruit. The public is indignant, but instead of then lowering the subsidies, we introduce a new subsidy, this time for chopping down trees. Let me assure you, Madam President, that this will lead to the same indignation among our citizens when they see how subsidies are given for chopping down living fruit trees. Furthermore, this will not lead to any large reduction in the Union's intervention buying. The 80 % being discussed is only in relation to the average production of this 2 % of fields which we are now going to chop down.
Furthermore, there is nothing to prevent a grower from replanting the field, but this time with a different type of fruit, or from selling it to his brother who in turn plants it with the same type of trees as has just been chopped down. This time again with subsidies from the Union. Nor is there anything to prevent the grower from chopping down the least productive trees, or, once he has chopped down these trees, from using the income he then gets from the EU to manage the other trees more intensively.
Let me say that this is going to fail. It will not lead to any savings. The only sensible way of getting away from this incredible waste is to reduce the subsidy directly.
Madam President, I should like first to thank Mr Rehder for the way he has presented his whole concept. We are dealing here with a matter that is a real patchwork of all possible temporary measures that can be taken; just as aspirin certainly helps ease a pain, but basically alters nothing about the problem. This is the third time since 1990 that we have considered this problem. Each time we were told that it was the last time, and when I read in the report that this is absolutely the last time, I have to say: Mr Rehder, you will find out that there is another absolutely last time, you can be quite sure of that!
This shows once again the weakness of our general agricultural policy, which has no comprehensive concept. For that reason I am thankful to Mr Rehder for pointing out quite clearly that we shall not repair the agricultural policy if we do not put it into perspective with the future, that is, the perspective of renewable raw materials. I have already spoken about this during the excellent report by Mr Hallam, when I said that it was absolutely essential to alter our way of thinking.
Our great error is that we utilize our research and development capability for non-renewable raw materials. The correct policy would be to use the same effort for renewable ones. Meanwhile we know that in the future we shall need an agriculture that is based on farming basics and that is the way of the future.
I must thank Mr Rehder. We shall of course support the report this time, because it is necessary to maintain the existence of a few people, but we must also say that a comprehensive solution should at long last be found.
Madam President, Madam Commissioner, ladies and gentlemen, it seems there is a production surplus of pears, apples, peaches and nectarines in the European Union. In that respect, we have not yet forgotten the pictures of the recent destruction of tonnes of pears in Portugal, which thus seems to suggest that the possibility of production surpluses is confirmed.
To prevent any more pictures of this kind from being seen, and from continuing to repel all those who see them, particularly the millions in this Union and this world who continue to live in hunger or continue to live in the doorways of poverty, the Council has given instructions and the Commission is obediently proposing a reward for uprooting trees, resulting in the definitive abandonment of production.
This means that around ECU 100 million are once again being used to encourage the definitive abandonment of production. That investment, it is suggested, will be recovered in under four years, since provision is made for the abolition of the present outlay of ECU 28 million per year allocated to the payment of guaranteed prices for the removal of surpluses.
The Commission still establishes the maximum global ceiling for the area to be abandoned, distributes the money among the Member States, fixes the minimum surface area unit to be abandoned at half a hectare provided that the trees are planted with a density of 300 or more per hectare. Nevertheless, in proposing these guidelines and figures the Commission omits from its analysis consideration of certain points which we think are essential. It does not determine the imbalances between national consumption and national production, which might clarify who actually contributes to an overall production surplus and who produces at levels below those of actual consumption; it does not take into consideration the commercial effects of current Community imports of those products, in circumstances which often betray an increasing degree of unfair competition; it does not reflect the fact that the present price guarantee system at least guarantees yields and might possibly cease to represent a cost if we really invested in improving trading conditions and encouraged exports and consumption in order to achieve a more stable balance between production and demand. Finally, it reveals and renews a total insensitivity and indifference to the consequences which support for the total abandonment of production has always had and will continue to have in terns of increased unemployment, widening desertification and growing abandonment of rural areas.
So long as there is no such global analysis, and we do not even think there is any political will for it, we shall go on fighting to prevent the general acceptance and implementation of the payment of rewards for the definitive abandonment of production.
Madam President, ladies and gentlemen, to start with, the Commission would like to thank Mr Rehder most sincerely for his report. As you know, this proposal is directly concerned with the reform of the common organization of the market for fruit and vegetables passed last year. The Commission has presented this proposal at the request of the Council. It is intended to limit the measures for each of the two categories, on the one hand apples and pears - which we do not want to confuse with each other - and peaches and nectarines on the other, to 10, 000 hectares.
Bearing in mind previous experience with similar measures - and it has been said here that not all of them met with the desired success - this proposal aims principally to make the criteria for guaranteeing the grubbing up premium as flexible as possible. This is in the interests of maximum efficiency, but also in order to give Member States an opportunity to improve the economic and ecological situation in the various regions. I should like to emphasize at this point that of course controls will be carried out, and they will concentrate on the ownership of the land, not on the present producer. The Commission hopes that these grubbing up measures will facilitate the cleaning up of the sector in the long term, so that it can make full use of the reforms to the common organization of the market.
Let me say the following about the amendments. The Commission cannot agree with the arguments in the first amendment, which creates a direct connection between market withdrawal and structurally governed overproduction. Because of the perishable nature of the products concerned, and because of the annual changes in harvest, market withdrawals, although not ideal, are an instrument for short term stabilization of the sector. The Commission agrees in principle with Amendment No 2, and will bear it in mind for the implementation of the measures. It does, however, consider its own wording, referring to the situation and not just the measures, as more suitable. It is of the opinion, however, that the trees to be grubbed up and the measures for preventing replanting should be defined as in the previous Council Regulation or its comprehensive implementation regulations, and it therefore rejects Amendment No 3.
Amendments Nos 4 and 5 concern merely the aim and purpose of some regulations in the proposal. Ideas of this kind, although the Commission welcomes them, should not be considered in a legislative text. Amendment No 6, like all other previous measures of this kind, will be included in the detailed implementation regulations. Amendment No 7 is concerned with the sensitive problem of distributing the maximum area to be grubbed up between Member States, and this has already been referred to. The Commission welcomes the introduction of the amendment, which places production and withdrawal from the market in close relationship when determining the distribution. Without committing itself finally at this stage, the Commission will introduce it into the final discussion.
The Commission cannot accept Amendment No 8. For our decision to modify the original distribution we shall need information from the Member States. For this reason the Commission cannot make any promises regarding a deadline. I would expressly like to assure Parliament, however, that everything will be done to reach a rapid decision. Last but not least, Amendment No 9: I am pleased to tell you that it will be accepted by the Commission.
Let me say something about just three points in this discussion. First, about the economic position of those employed in this field, the grubbing up measures are just a part of the common organization of the market, and I should like to emphasize that. The common organization of the market is also expressly aimed at giving the producer in the Community a fair market share, for which new items such as the business fund and the operational programmes are a very important beginning. I should like to point out, therefore, that this one measure cannot offer a solution for the whole problem.
I should also like to point out that environmental damage caused by withdrawals from the market should be reduced by the common organization of the market. First, because the common organization of the market obliges producer organizations, on withdrawal from the market, to protect the quality of water, land and landscape. Secondly, producer organizations must report their measures to national authorities. Finally, Member States must establish national guidelines for the process of environmentally friendly withdrawal, and present drafts of them to the Commission. The Commission can demand alterations. It is certainly too early to detect results here, but you are aware that a report is to be laid before the Council in the year 2000. I hope we shall then be in a position to say that we have made progress in the prevention of environmental damage.
One last comment. I would expressly like to thank Mr Rehder for the positive assessment of Agenda 2000 and also the emphasis on the need for an integrated policy for rural areas. I share the opinion of all those who say that while we must still try to remove symptoms, the important thing is to find the path to further reforms. I hope that Parliament will support these rather more in-depth proposals by the Commission.
Thank you very much, Madam Commissioner.
The debate is closed.
We shall now proceed to the vote.
Madam President, I have a problem. I was outside for a moment, and during that time a woman came - most likely a staff member of this House, as my neighbour, Mr Rübig, informs me - and removed my card. When he said she should leave the card in its place, she replied that she had been told to take this card away. I gave no one any such order. I would ask you to take note of that. I would like to vote.
And that you can do. As far as I can see, no recorded vote has been called for.
(Parliament adopted the legislative resolution)
The June Movement cannot support the Commission's proposals on grubbing up orchards. There are better ways of counteracting the imbalances in the market. The June Movement can only support assistance to fruit growers if this is a reward for switching to ecological production.
It is completely absurd for the EU first to give subsidies for fruit production through agricultural support and then, when a surplus arises, also give subsidies - of ECU 100 million, according to this report - in order to destroy harvests.
The best thing would be to reduce or remove the agricultural support for these crops, or to sell the surplus on the world market. The rules must be changed so that farmers are not hit and unemployment does not rise.
Although the report makes improvements to the Commission's proposal, it is based on an idea of regulation within agricultural policy which I cannot support. The common agricultural policy should instead be rapidly reformed with fewer rules and fewer subsidies. That is why I cannot support the report.
The prescribed programme of grubbing up, limited to 10, 000 hectares for the European Union is grossly inadequate since, for France for example, the area assigned is only 2, 750 hectares, an area much lower than the needs expressed by the profession.
Our group has therefore submitted three amendments designed both to increase the area assigned to grubbing up and also to enlarge to a maximum the room for manoeuvre which the Member States will have at their disposal, so that they can suitably deal with the management of their tree sector.
The organization of a programme of grubbing up must meet an objective of purging the market, which is currently characterized by specific surpluses for each of the Member States. In fact, we know that consumption evolves both quantitatively and qualitatively. In France we can confirm flow difficulties in certain areas, such as the Loire district. Producers are in debt and cannot get over the crisis which began in 1992. The farms have lost their value but they continue to be worked in order to avoid bankruptcies. Their products are thus sold at low prices and the economic situation of these producers is particularly delicate. Apart from the fact of reducing supply the grubbing up premium can allow a certain number of farmers to pay off their debts and thereby allow the preservation of agricultural jobs which are currently in a very precarious situation.
In conclusion, our group is opposed to Amendment No 6 which seeks to define a maximum age and minimum age for trees to be grubbed up. Let us trust in the good sense of our farmers. Do you think, Mr President, that a farmer will be happy to grub up a hectare? No, Mr President! If somebody grubs up a hectare of orchard it is because he is forced to do so for economic reasons. I do not think we have to argue in this Parliament exclusively in terms of macro-economics and accountability. We simply must not forget the reality of land and people.
Madam President. I know that some people are amused, but the matter is not funny. This is the second time my card has disappeared before voting. I really must ask that enquiries be made, if someone from the sitting services is responsible, because in reply to Mr Rübig's protest - he said: Mr Posselt still needs that card - the woman replied that she had been specifically ordered to remove it. I would ask you to enquire into it.
Mr Posselt, as you had already reported this, I had enquiries made, and it was not someone from the sitting services who did this. We shall investigate and check the matter, and you will be told at the next part-session what the explanation is.
Madam President, I think I have an explanation. Mr Posselt belongs to the Friday Club, that is, the people who, like me, always stay here to the end. It was probably someone from the Brussels lobby who stole his card, because they are always keen to demonstrate that Friday should no longer be a sitting day in Brussels.
(Laughter )
That is something we will also investigate, Mrs Lulling. I am agog to know what will transpire.
Madam President, as only a few people have access to the hall, and it was not someone from the services, I shall look through the Members' directory. If I know the name I shall report it.
As I have said, we shall investigate and there will be an explanation. That completes our Agenda, and I wish you a happy weekend.
Adjournment of the session
I declare the session of the European Parliament adjourned.
(The sitting was closed at 11.24 a.m.)